Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 10, 15, 26, 27, 43, 45 and 49 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "the operator floor is between approximately 10 inches and approximately 30 inches above the ground" in claim 9 is a relative term which renders the claim indefinite.  The term "approximately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The distance or range of distance of the operator floor from the ground is not distinctly claimed.
The term "the operator floor is between approximately 17 inches and approximately 22 inches above the ground" in claim 10 is a relative term which renders approximately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The distance or range of distance of the operator floor from the ground is not distinctly claimed.
The term "comfortably get in the operator compartment in one step from the ground and such that the operator can comfortably get out of the operator compartment with one step to the ground" in claim 15 is a relative term which renders the claim indefinite.  The term "comfortably" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The distance of the operator floor from the ground is not distinctly claimed.
The term "greater than or equal to approximately ± 180 degrees" in claim 26 is a relative term which renders the claim indefinite.  The term "approximately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The range of rotation of the seat is not distinctly claimed.
The term "greater than or equal to approximately ± 22 degrees" in claim 27 is a relative term which renders the claim indefinite.  The term "approximately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The range of rotation of the seat is not distinctly claimed.
The term "average male height" in claim 43 is a relative term which renders the claim indefinite.  The term "average male height" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Furthermore, the “average male height” is subject to change over time in which case the definition of the claim would also change over time. The unobstructed direct sight line is not distinctly claimed.
Claim 45 recites the limitation "the overhead guard" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
The term "the operator floor is between approximately 10 inches and approximately 30 inches above the ground" in claim 49 is a relative term which renders the claim indefinite.  The term "approximately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The distance or range of distance of the operator floor from the ground is not distinctly claimed
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-10, 15-18, 22-24, 29-31, 34, 36-37, 39-40, 44, 46-47 and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (8,960,346) in view of Maeda (2015/0318523).
Consider Claim 1, Ogawa discloses a lift truck (11) comprising: a chassis having a front side, a rear side, a left side, and a right side; one or more drive wheels (16) attached to the chassis at the front side of the chassis; a counterweight (21) attached to the rear side of the chassis; a chassis compartment (below 27) situated between the one or more drive wheels and the counterweight and between the left side and right side of the chassis; an operator seat (see Fig. 1); an operator compartment floor (27) above the chassis compartment, wherein the floor is situated between the left side and right side of the chassis (see Fig. 2) and between the one or more drive wheels and the counterweight such that the operator compartment floor is at least partially under the operator seat (see Fig. 1); a battery (26); a motor (13, 14) located in the chassis compartment and operably connected to the battery (16) and to the drive wheel (16); and a hydraulic system (hydraulic pump) operably connected to the battery (26) (C8, L17-31).
Ogawa does not disclose that the battery is located in the chassis compartment.
Maeda discloses a battery (30) located in the chassis compartment (see Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Ogawa by locating the battery in the chassis compartment in order to satisfy varying packaging requirements, as it would have been a simple matter of applying a known technique to a known device and would have yielded the expected result of providing a battery onboard the vehicle to power electrical devices.
Consider Claim 2, Ogawa, as modified discloses all of the features as described above, and further discloses wherein the lift truck employs multiple motors (13, 14).
Consider Claim 6, Ogawa, as modified discloses all of the features as described above, and further discloses wherein the chassis compartment (under 27) is an operator- inaccessible compartment.
Consider Claim 7, Ogawa, as modified discloses all of the features as described above, and further discloses wherein the operator compartment floor (27) is not readily removable by the operator and comprises a cover for the operator-inaccessible chassis compartment.
Consider Claim 8, Ogawa, as modified discloses all of the features as described above, and further discloses wherein the operator compartment floor (27) extends substantially flat side-to-side across approximately the entire width of the lift truck (see Fig. 2).
Consider Claim 9, Ogawa, as modified discloses all of the features as described above, and further discloses wherein the operator compartment floor is above the ground but does not specifically disclose wherein the operator floor is between approximately 10 inches and approximately 30 inches above the ground, however, it would have been obvious to one having ordinary skill in the art at the time the invention was made to locate the operator floor is between approximately 10 inches and approximately 30 inches above the ground, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Consider Claim 10, Ogawa, as modified discloses all of the features as described above, and further discloses wherein the operator compartment floor (27) is above the ground but does not specifically disclose wherein the operator floor is between approximately 17 inches and approximately 22 inches above the ground, however, it would have been obvious to one having ordinary skill in the art at the time the invention was made to locate the operator floor is between approximately 17 inches and approximately 22 inches above the ground, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Consider Claim 15, Ogawa, as modified discloses all of the features as described above, and further discloses wherein the operator compartment floor (27) is at a height above ground such that an operator of a height within 95% of a human population can comfortably get in the operator compartment in one step from the ground and such that the operator can comfortably get out of the operator compartment with one step to the ground.
Consider Claim 16, Ogawa, as modified discloses all of the features as described above, and further discloses wherein the chassis compartment (below 27) has a chassis compartment top area between the one or more drive wheels and the counterweight and between the left side and right side of the chassis, and wherein the operator compartment floor (27) has a floor area that is greater than or equal to 90% of the chassis compartment top area.
Consider Claim 17, Ogawa, as modified discloses all of the features as described above, and further discloses wherein the chassis compartment (below 27) has a chassis 
Consider Claim 18, Ogawa, as modified discloses all of the features as described above, and further discloses wherein the operator compartment floor (27) has a floor area that is substantially flat for greater than or equal to 50% of an area of a top of the chassis compartment (below 27).
Consider Claim 22, Ogawa, as modified discloses all of the features as described above, and further discloses wherein the battery is a service-free battery (lithium ion battery, C8, L 12-16).
Consider Claim 23, Ogawa, as modified discloses all of the features as described above, and further discloses wherein the service-free battery is a lithium-based battery (lithium ion battery, C8, L 12-16).
Consider Claim 24, Ogawa, as modified discloses all of the features as described above, and further discloses wherein the operator seat is attached to the operator compartment floor (27) (see Fig. 1).
Consider Claim 29, Ogawa, as modified discloses all of the features as described above, and further discloses wherein the operator seat has a bottom having front, left, right, and rear edges, and wherein the operator compartment floor extends substantially flat front-to-back from a front cowl proximate the front of the lift truck to a rear floor edge behind the front edge of the seat bottom (see Fig. 1).
Consider Claim 30, Ogawa, as modified discloses all of the features as described above, and further discloses wherein there is an amount of leg room on the operator compartment floor (27) to permit an operator to swing the operator's legs laterally while keeping the operator's feet above the floor (see Fig. 2).
Consider Claim 31, Ogawa, as modified discloses all of the features as described above, and further discloses wherein the lift truck has no steering wheel (25) extending from the operator compartment floor (27).
Consider Claim 34, Ogawa, as modified discloses all of the features as described above, and further discloses further comprising a steering wheel (25).
Consider Claim 36, Ogawa, as modified discloses all of the features as described above, and further discloses wherein operator compartment floor (27) provides structural strength to the chassis to resist deflection of the chassis.
Consider Claim 37, Ogawa, as modified discloses all of the features as described above, and further discloses wherein the plurality of wheels comprises at least one left wheel and at least one right wheel (24), and wherein the operator compartment floor extends side- to-side from the at least one left wheel to the at least one right wheel (see Fig. 2).
Consider Claim 39, Ogawa, as modified discloses all of the features as described above, and further discloses wherein the plurality of wheels consists of four wheels ((16, 24).
Consider Claim 40, Ogawa, as modified discloses all of the features as described above, and further discloses further comprising a lift assembly (17) attached to the chassis and having forks (19).
Consider Claim 44, Ogawa, as modified discloses all of the features as described above, and further discloses wherein the operator compartment (23)is equally accessible to an operator from both the right and left sides of the chassis (see Fig. 2).
Consider Claim 46, Ogawa, as modified discloses all of the features as described above, and further discloses further comprising an operator compartment (23) having an operator compartment area between the drive axle and the counterweight and between the left side and right side of the chassis, and the operator compartment floor (27) has a floor area that is greater than or equal to 85% of the operator compartment area.
Consider Claim 47, Ogawa, as modified discloses all of the features as described above, and further discloses further comprising an overhead guard (22) having an overhead-guard area, and the operator compartment floor (27) has a floor area that is greater than or equal to 85% of the overhead guard area (see Fig. 2).
Consider Claim 49, Ogawa discloses a lift truck comprising: a chassis having a front side, a rear side, a left side, and a right side; a plurality of wheels (16, 24), including one or more drive wheels (16); a counterweight (21); a chassis compartment (below 27) situated between the front side and the rear side and between the left side and right side of the chassis, and wherein the chassis compartment has a chassis compartment area between the one or more drive wheels and the counterweight and between the left side and right side of the chassis; an operator seat (see Fig. 1); an operator compartment floor (27) above the chassis compartment, wherein the operator compartment floor is situated within the chassis compartment, wherein the operator compartment floor is between approximately 10 and approximately 30 inches above the ground, and wherein the operator compartment floor (27) has a floor area that is greater 
Ogawa does not specifically disclose wherein the operator floor is between approximately 10 inches and approximately 30 inches above the ground, however, it would have been obvious to one having ordinary skill in the art at the time the invention was made to locate the operator floor is between approximately 10 inches and approximately 30 inches above the ground, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (8,960,346) in view of Maeda (2015/0318523) and further in view of Wolf-Monheim (2016/0068055).
Consider Claim 3, Ogawa, as modified discloses all of the features as described above, but does not disclose a drive axle attached to one or more of the drive wheels, wherein the motor is located in the drive axle.
Wolf-Monheim discloses a drive axle (11) attached to one or more of the drive wheels (12), wherein the motor (7) is located in the drive axle.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Ogawa by providing the motor in the drive axle as it would have been a simple matter of combining known prior art elements according to known .
Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (8,960,346) in view of Maeda (2015/0318523) and further in view of Nakazawa (2015/0375977).
Consider Claim 4, Ogawa, as modified discloses all of the features as described above, but does not disclose wherein the hydraulic system is located in the chassis compartment.
Nakazawa discloses wherein the hydraulic system (52, 53) is located in the chassis compartment (2).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Ogawa by locating the hydraulic system in the chassis compartment in order to satisfy varying packaging requirements, as it would have been a simple matter of applying a known technique to a known device and would have yielded the expected result of providing a hydraulic system for the lift mechanism.
Claims 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (8,960,346) in view of Maeda (2015/0318523) and further in view of Morita (4,781,260).
Consider Claim 11, Ogawa, as modified discloses all of the features as described above, but does not disclose wherein one or more of the drive wheels has a drive wheel height, and wherein the operator compartment floor has a floor height that is less than or equal to the drive wheel height.
Morita discloses wherein one or more of the drive wheels (17) has a drive wheel height, and wherein the operator compartment floor (51) has a floor height that is less than or equal to the drive wheel height.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Ogawa by locating the operator compartment floor such that it has a floor height that is less than or equal to the drive wheel height since it would have been a simple matter of using a known technique to improve a similar device and would have yielded the expected result of providing a larger drive wheel to allow the vehicle to traverse rougher surfaces.
Consider Claim 12, Ogawa, as modified discloses all of the features as described above, but does not disclose wherein one or more of the drive wheels has a drive wheel height, and wherein the operator compartment floor has a floor height that is less than or equal to 90% the drive wheel height.
Morita discloses wherein one or more of the drive wheels (17) has a drive wheel height, and wherein the operator compartment floor (51) has a floor height that is less than or equal to 90% the drive wheel height.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Ogawa by locating the operator compartment floor such that it has a floor height that is less than or equal to 90% the drive wheel height since it would have been a simple matter of using a known technique to improve a similar device and would have yielded the expected result of providing a larger drive wheel to allow the vehicle to traverse rougher surfaces.
Consider Claim 13, Ogawa, as modified discloses all of the features as described above, but does not disclose wherein one or more of the drive wheels has a drive wheel height and a drive wheel radius height, and wherein the operator compartment floor has a floor height that is between the drive wheel height and the drive wheel radius height.
Morita discloses wherein one or more of the drive wheels (17) has a drive wheel height and a drive wheel radius height, and wherein the operator compartment floor (51) has a floor height that is between the drive wheel height and the drive wheel radius height.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Ogawa by locating the operator compartment floor such that it has a floor height that is between the drive wheel height and the drive wheel radius height since it would have been a simple matter of using a known technique to improve a similar device and would have yielded the expected result of providing a larger drive wheel to allow the vehicle to traverse rougher surfaces.
Consider Claim 14, Ogawa, as modified discloses all of the features as described above, and further discloses comprising one or more rear wheels (24) having a rear wheel radius height, wherein one or more of the drive wheels has a drive wheel height, and but does not disclose wherein the operator compartment floor has a floor height that is between the drive wheel height and the rear wheel radius height.
Morita discloses wherein the operator compartment floor (51) has a floor height that is between the drive wheel (17) height and the rear wheel (14) radius height.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Ogawa by locating the operator compartment floor such that it has a .
Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (8,960,346) in view of Maeda (2015/0318523) and further in view of Murase (2008/0060860).
Consider Claim 19, Ogawa, as modified discloses all of the features as described above, and further discloses comprising an operator-accessible compartment (23) having a top cover (22), but does not disclose an operator-serviceable component located in the operator- accessible compartment, and wherein the operator-accessible compartment is located above the counterweight.
Murase discloses an operator-serviceable component (45) located in the operator- accessible compartment (18), and wherein the operator-accessible compartment (18) is located above the counterweight (24).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Ogawa by further providing an operator-serviceable component located in the operator- accessible compartment, and wherein the operator-accessible compartment is located above the counterweight in order to provide an air-conditioned cab.
Claims 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (8,960,346) in view of Maeda (2015/0318523) and further in view of Cosby (3,787,086).
Consider Claim 21, Ogawa, as modified discloses all of the features as described above, but does not disclose wherein the counterweight comprises multiple distinct pieces.
Cosby discloses wherein the counterweight comprises multiple distinct pieces.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Ogawa by further providing where the counterweight comprises multiple distinct pieces in order to provide vehicles of different lifting capacities.
Claims 25-27, 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (8,960,346) in view of Maeda (2015/0318523) and further in view of Nilsson (3,933,224).
Consider Claim 25, Ogawa, as modified discloses all of the features as described above, but does not disclose wherein the operator seat is rotatable about a vertical axis.
Nilsson discloses wherein the operator seat (13) is rotatable about a vertical axis (16).
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide wherein the operator seat is rotatable about a vertical axis in order to increase the comfort of the operator when driving in reverse.
Consider Claim 26, Ogawa, as modified discloses all of the features as described above, and further discloses wherein the operator seat (13) has a range of rotation of greater than or equal to approximately ± 180 degrees from a straight-forward-facing direction.
Consider Claim 27, Ogawa, as modified discloses all of the features as described above, and further discloses wherein the operator seat (13) has a range of rotation of 
Consider Claim 35, Ogawa, as modified discloses all of the features as described above, but does not disclose further comprising one or more foot controls.
Nilsson discloses one or more foot controls (6).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Ogawa by providing one or more foot controls in order to control the motors.
Claims 25, 28, 38 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (8,960,346) in view of Maeda (2015/0318523) and further in view of Kraimer (7,374,004).
Consider Claim 25, Ogawa, as modified discloses all of the features as described above, but does not disclose wherein the operator seat is rotatable about a vertical axis.
Kraimer discloses wherein the operator seat (64) is rotatable about a vertical axis (C4, L56- C5, L4).
Consider Claim 28, Ogawa, as modified discloses all of the features as described above, and further discloses wherein the operator seat (64) is configured to slide backward as the seat rotates, so as to keep the operator's legs within an operator compartment as the seat rotates (C4, L56- C5, L4).
Consider Claim 38, Ogawa, as modified discloses all of the features as described above, but does not disclose wherein the plurality of wheels consists of three wheels.
Kraimer discloses wherein the plurality of wheels consists of three wheels (26, 22)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Ogawa by consisting of three wheels in order to provide a more compact vehicle.
Consider Claim 43, Ogawa, as modified discloses all of the features as described above, but does not disclose an unobstructed direct sight line from an operator of average male height seated in the operator seat to a front top of an object less than or equal to 165 mm high within 850 mm behind the lift truck.
Kraimer discloses an unobstructed direct sight line from an operator of average male height seated in the operator seat  (38) to a front top of an object less than or equal to 165 mm high within 850 mm behind the lift truck.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Ogawa by providing an unobstructed direct sight line from an operator of average male height seated in the operator seat to a front top of an object less than or equal to 165 mm high within 850 mm behind the lift truck in order to increase the safety of the vehicle.
Claims 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (8,960,346) in view of Maeda (2015/0318523) and further in view of Chernoff (6,880,855).
Consider Claim 32, Ogawa, as modified discloses all of the features as described above, but does not disclose wherein the lift truck has no foot controls.
Chernoff discloses wherein the lift truck has no foot controls.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Ogawa by providing wherein the lift truck has no foot controls in order to incorporate drive by wire functionality.
Consider Claim 33, Ogawa, as modified discloses all of the features as described above, but does not disclose wherein the seat comprises at least one armrest, and wherein the operator controls are located on said at least one armrest.
Chernoff discloses wherein the seat comprises at least one armrest (21, 23), and wherein the operator controls (11) are located on said at least one armrest.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Ogawa by providing wherein the seat comprises at least one armrest, and wherein the operator controls are located on said at least one armrest in order to incorporate drive by wire functionality.
Claims 41 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (8,960,346) in view of Maeda (2015/0318523) and further in view of Ishikawa (6,266,594).
Consider Claim 41, Ogawa, as modified discloses all of the features as described above, but does not disclose wherein the lift truck has a center of gravity situated at a gravitational center height that is lower than or equal to a drive wheel height of the drive wheel.
Ishikawa discloses wherein the lift truck has a center of gravity (gravitational center of the vehicle) situated at a gravitational center height that is lower than or equal to a drive wheel height of the drive wheel (when unloaded).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Ogawa by providing a center of gravity situated at a gravitational center height that is lower than or equal to a drive wheel height of the drive wheel in order to improve the stability of the vehicle.
Consider Claim 42, Ogawa, as modified discloses all of the features as described above, but does not disclose wherein the lift truck wherein the lift truck has a center of gravity (gravitational center of the vehicle) situated at a gravitational center height that is lower than or equal to a floor height of the operator compartment (when un loaded).
Ishikawa discloses wherein the lift truck has a center of gravity situated at a gravitational center height that is lower than or equal to a floor height of the operator compartment (when unloaded).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Ogawa by providing a center of gravity (gravitational center of the vehicle)situated at a gravitational center height that is lower than or equal to a floor height of the operator compartment in order to improve the stability of the vehicle.
Claim 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (8,960,346) in view of Maeda (2015/0318523) and further in view of Minch (3,827,532).
Consider Claim 45, Ogawa, as modified discloses all of the features as described above, but does not disclose wherein the operator compartment has an operator compartment height from the floor to the overhead guard that is greater than or equal to 5 feet.
Minch discloses an operator compartment height from the floor to the overhead guard (32) that is greater than or equal to 5 feet (see Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Ogawa by further providing wherein the operator compartment has an operator compartment height from the floor to the overhead guard that is greater than or equal to 5 feet in order to allow the operator to stand while operating the vehicle.
Claim 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (8,960,346) in view of Wolf-Monheim (2016/0068055) in further view of Nakazawa (2015/0375977) and in further view of Maeda (2015/0318523).
Consider Claim 48, Ogawa discloses a lift truck comprising: a chassis having a front end, a rear end, a left side, and a right side; a set of wheels (16, 24) connected to the chassis; a counterweight (21) in the proximity of the rear end of the chassis; a drive axle (for 16) in the proximity of the front end of the chassis; a mast (18) in the proximity of the front end of the chassis; a chassis compartment (below 27) extending between the proximity of the drive axle and the proximity of the counterweight and between the left side and the right side of the chassis; a hydraulic system (hydraulic pump) and operably connected to the electric motor and the hydraulic system; an operator seat (See Fig. 1); and an operator compartment floor (27) over the chassis compartment, the floor extending between the left side and the right side of the chassis at a height of no more than approximately 20 inches above the ground, but does not disclose an electric motor located in the drive axle and configured to drive at least one of the set of wheels, the hydraulic system located in the chassis compartment, and an energy source located in the chassis compartment.
Wolf-Monheim discloses an electric motor (7) located in the drive axle (11) and configured to drive at least one of the set of wheels (12).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Ogawa by providing an electric motor located in the drive axle and configured to drive at least one of the set of wheels as it would have been a simple matter of combining known prior art elements according to known methods and would have yielded the expected result of propelling the vehicle with electrical energy.
Nakazawa discloses the hydraulic system (52, 53) is located in the chassis compartment (2).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Ogawa by locating the hydraulic system in the chassis compartment in order to satisfy varying packaging requirements, as it would have been a simple matter of applying a known technique to a known device and would have yielded the expected result of providing a hydraulic system for the lift mechanism.
Maeda discloses an energy source (30) located in the chassis compartment (see Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Ogawa by locating the energy source in the chassis compartment in order to satisfy varying packaging requirements, as it would have been a simple matter of applying a known technique to a known device and would have yielded the expected result of providing a battery onboard the vehicle to power electrical devices.
Allowable Subject Matter
Claims 5 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Although the prior art discloses the features of the claim from which Claim 5 depends and further discloses wherein the hydraulic system comprises a hydraulic pump, a motor configured to operate the hydraulic pump, a hydraulic tank fluidly connected to the hydraulic pump, and a hydraulic valve, the prior art does not disclose or render obvious, absent impermissible hindsight, all of these features in combination    with wherein the hydraulic pump is directly connected to the hydraulic tank without a hose as required by Claim 5.
Although the prior art discloses the features of the claim from which Claim 5 depends, the prior art does not disclose or render obvious, absent impermissible hindsight, all of these features in combination with wherein the operator-serviceable component is one of a motor controller, fuse, VSM, contactor, or any combination thereof as required by Claim 19.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN A EVANS whose telephone number is (571)270-7022.  The examiner can normally be reached on 9-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James A Shriver can be reached on (303) 297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRYAN A EVANS/Primary Examiner, Art Unit 3618